

116 HR 4556 IH: See UNdisclosed Legal Interpretations and Get Honest Transparency Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4556IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Cartwright (for himself, Mr. Quigley, Ms. Lofgren, Mr. Raskin, Mrs. Davis of California, Mr. Clay, Mr. Vargas, Mr. Johnson of Georgia, Mr. Cárdenas, Ms. Hill of California, Mr. Carson of Indiana, Ms. Norton, Ms. Tlaib, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the publication of OLC opinions, and for other purposes.
	
 1.Short titleThis Act may be cited as the See UNdisclosed Legal Interpretations and Get Honest Transparency Act of 2019 or as the SUNLIGHT Act of 2019. 2.Schedule of publication for final OLC opinionsEach final opinion issued by the Office of Legal Counsel must be made publicly available in its entirety as soon as is practicable, but—
 (1)not later than 30 days after the opinion is issued or updated if such action takes place on or after the date of enactment of this Act;
 (2)not later than 1 year after the date of enactment of this Act for an opinion issued on or after January 20, 1993;
 (3)not later than 2 years after the date of enactment of this Act for an opinion issued on or after January 20, 1981 and before or on January 19, 1993;
 (4)not later than 3 years after the date of enactment of this Act for an opinion issued on or after January 20, 1969 and before or on January 19, 1981; and
 (5)not later than 4 years after the date of enactment of this Act for all other opinions. 3.Exceptions and limitation on public availability of final OLC opinions (a)In generalA final OLC opinion or part thereof may be withheld only to the extent—
 (1)information contained in the opinion was— (A)specifically authorized to be kept secret, under criteria established by an Executive order, in the interest of national defense or foreign policy;
 (B)in fact properly classified, including all procedural and marking requirements, pursuant to such Executive order;
 (C)the Attorney General determines that the national defense or foreign policy interests protected outweigh the public’s interest in access to the information; and
 (D)has been put through declassification review within the past two years; (2)information contained in the opinion relates to the appointment of a specific individual not confirmed to Federal office;
 (3)information contained in the opinion is specifically exempted from disclosure by statute (other than sections 552 and 552b of title 5, United States Code), provided that such statute—
 (A)requires that the material be withheld in such a manner as to leave no discretion on the issue; or (B)establishes particular criteria for withholding or refers to particular types of material to be withheld;
 (4)information in the opinion includes trade secrets and commercial or financial information obtained from a person and privileged or confidential whose disclosure would likely cause substantial harm to the competitive position of the person from whom the information was obtained;
 (5)the President, in his or her sole and nondelegable determination, formally and personally claims in writing that executive privilege prevents the release of the information and disclosure would cause specific identifiable harm to an interest protected by an exception or the disclosure is prohibited by law; or
 (6)information in the opinion includes personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy.
 (b)Determination To withholdAny determination under this section to withhold information contained in a final OLC opinion must be made by the Attorney General or a designee of the Attorney General. The determination shall be—
 (1)in writing; (2)made available to the public within the same timeframe as is required of a formal OLC opinion;
 (3)sufficiently detailed as to inform the public of what kind of information is being withheld and the reason therefore; and
 (4)effective only for a period of 3 years, subject to review and reissuance, with each reissuance made available to the public.
 (c)Final opinionsFor final OLC opinions for which the text is withheld in full or in substantial part, a detailed unclassified summary of the opinion must be made available to the public, in the same timeframe as required of the final OLC opinion, that conveys the essence of the opinion, including any interpretations of a statute, the Constitution, or other legal authority. A notation must be included in any published list of OLC opinions regarding the extent of the withholdings.
 (d)No limitation on reliefA decision by the Attorney General to release or withhold information pursuant to this Act shall not preclude any action or relief conferred by statutory or regulatory regime that empowers any person to request or demand the release of information.
 (e)Reasonably segregable portions of opinions To be publishedAny reasonably segregable portion of an opinion shall be provided after withholding of the portions which are exempt under this subsection. The amount of information withheld, and the exemption under which the withholding is made, shall be indicated on the released portion of the opinion, unless including that indication would harm an interest protected by the exemption in this subsection under which the withholding is made. If technically feasible, the amount of the information withheld, and the exemption under which the withholding is made, shall be indicated at the place in the opinion where such withholding is made.
 4.Method of PublicationThe Attorney General shall publish each final OLC opinion to the extent the law permits, including by publishing the opinions on a publicly accessible website that—
 (1)with respect to each opinion— (A)contains an electronic copy of the opinion, including any transmittal letter associated with the opinion, in an open format that is platform independent and that is available to the public without restrictions;
 (B)provides the public the ability to retrieve an opinion, to the extent practicable, through searches based on—
 (i)the title of the opinion; (ii)the date of publication or revision; or
 (iii)the full text of the opinion; (C)identifies the time and date when the opinion was required to be published, and when the opinion was transmitted for publication; and
 (D)provides a permanent means of accessing the opinion electronically; (2)includes a means for bulk download of all OLC opinions or a selection of opinions retrieved using a text-based search;
 (3)provides free access to the opinions, and does not charge a fee, require registration, or impose any other limitation in exchange for access to the website; and
 (4)is capable of being upgraded as necessary to carry out the purposes of this Act. 5.Index of Opinions (a)In generalThe Office of Legal Counsel shall publish –—
 (1)a complete list of final OLC opinions, arranged chronologically, within 90 days of the enactment of this legislation;
 (2)the list of opinions shall be updated immediately every time an OLC opinion becomes final; and (3)a revision to an opinion shall be listed as if it were a new opinion.
 (b)Requirements as To listEach list under subsection (a) shall comply with the following: (1)publicationThe list must be made available to the public by publication on the website in section 4.
 (2)Information and format requiredThe list shall — (A)include, for each opinion—
 (i)the full name of the opinion; (ii)the date it was finalized or revised;
 (iii)each author’s name; (iv)each recipient’s name;
 (v)a summary of the opinion; (vi)a unique identifier assigned to each final or revised opinion; and
 (vii)whether an opinion has been withdrawn; and (B)be published in both human-readable and machine-readable formats.
 6.Private right of actionOn complaint, the district court of the United States in the district in which the complainant resides, or has his principal place of business, or in the District of Columbia, has jurisdiction to enjoin the agency from withholding information contained in a final OLC opinion and to order the production of information improperly withheld from the complainant. In such a case the court shall determine the matter de novo, and may examine the contents of such OLC opinion in camera to determine whether such information or any part thereof shall be withheld under any of the exemptions set forth in section 3, and the burden is on the agency to sustain its action.
 7.SeverabilityIf any provision of this Act, any amendment made by this Act, or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the Act, of any such amendments, and of the application of such provisions to other persons and circumstances shall not be affected thereby.
		8.Definitions
 (a)OLC OpinionThe term OLC opinion means views on a matter of legal interpretation communicated by the Office of Legal Counsel of the Department of Justice to any other office or agency, or person in an office or agency, in the Executive Branch, including any office in the Department of Justice, the White House, or the Executive Office of the President, and rendered in accordance with sections 511–513 of title 28, United States Code. Where the communication of the legal interpretation takes place verbally, a memorialization of that communication qualifies as an OLC opinion.
 (b)Final OLC OpinionThe term final OLC opinion means an OLC opinion that— (1)the Attorney General, Assistant Attorney General for OLC, or a Deputy Assistant General for OLC, has determined is final;
 (2)government officials or government contractors are relying on; (3)is relied upon to formulate legal guidance; or
 (4)is directly or indirectly cited in another Office of Legal Counsel opinion. (c)Revised OLC opinionThe term revised OLC opinion means an OLC opinion that is withdrawn, information is added to, or information is removed from.
			